04/15/2020

                                 URiCINAL                                                          Case Number: DA 20-0084


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                No. DA 20-0084


Landon Wilson,

                             Appellant,                                      FILED
                                               ORDER
              v.                                                            APR 1 5 2020
Michelle Squire Rave,                                                  Fiowen Greenwood
                                                                     -feric of Supreme Court
                                                                         -7-;tatir4 nf IVlontana
                             Appellee.

Upon consideration of Appellant's Motion for a 30-day extension oftime in which to file
Appellant's Brief, and good cause appearing;

IT IS HEREBY ORDERED that Appellant is granted an extension oftime to and including May
16, 2020 within which to prepare, serve, and file his Appellant's Brief.



       Dated this kS     day of April, 2020.